PER CURIAM.
The record in this case, as in that of Reitman v. Neulander (decided at this term) ubi supra, shows that the defendant Neulander, who alone appeals, is a resident of the county of Kings. The municipal court, borough of Manhattan, Fourth district, was therefore without jurisdiction of the person of the defendant, and the judgment must consequently be reversed. Tyroler v. Gummersbach, 28 Misc. Rep. 151, 59 N. Y. Supp. 266, 319; Philip Semmer Glass Co. v. Nassau Show-Case Co., 28 Misc. Rep. 577, 59 N. Y. Supp. 530. Judgment reversed, with costs to appellant.